This ease is here for the second time. In our rescript opinion (348 Mass. 787) we held that the defendant’s demurrer to the plaintiff’s bill was rightly sustained. We said, however, that “because it is not clear that the plaintiff cannot state a case good against demurrer” the plaintiff should be given an opportunity to seek an amendment to her bill. Accordingly, an amended bill (the present one) was filed and allowed and a demurrer to it was sustained without leave to amend. From a final decree dismissing the bill, the plaintiff appealed. A careful examination of the present bfil reveals that it is essentially the same as that considered by us in 348 Mass. 787. It follows that the demurrer was rightly sustained.

Interlocutory and final decrees affirmed with costs of appeal.